        Case 3:14-cv-05923-RBL Document 63 Filed 05/28/19 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
                                    OFFICE OF THE CLERK
                                         AT TACOMA



WILLIAM M. MCCOOL
CLERK OF COURT
1717 PACIFIC AVE.
ROOM 3100
TACOMA, WA 98402

May 28, 2019


Pierce County Superior Court
Clerk's Office
930 Tacoma Ave S
Tacoma, WA 98402

RE: Cox et al v. State of Washington, Department of Social and Health Services et al
Case #3:14−cv−05923−RBL


Dear Clerk:

Please find enclosed the certified copy of Judge Ronald B. Leighton's Order Remanding Case to State Court
in the above−referenced case. A certified copy of the docket sheet is also included.

Please return the copy of this cover letter with the following information:

Superior Court Case Number(s):15−35980

Assigned to Judge:_________________________________

Completed by Deputy Clerk: _____________________________


Thank you in advance for your cooperation and assistance.

Sincerely,

s/Emerald Rose Ackley,
Deputy Clerk


Enclosures
